764 A.2d 39 (2001)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Darwin Dailey WILLIAMS, Petitioner.
Supreme Court of Pennsylvania.
January 9, 2001.

ORDER
PER CURIAM:
AND NOW, this 9th day of January, 2001, the Petition for Allowance of Appeal is granted limited to issue I as stated in the Petition: "Whether the statute, 42 Pa. C.S.A. § 9714(A)(1), is unconstitutional and the Superior Court erred in rejecting the Petitioner's assertion that said statute is unconstitutional." The judgment of sentence is vacated and the matter is remanded to the common pleas court for resentencing. See Commonwealth v. Butler, 563 Pa. 324, 760 A.2d 384 (2000). In all other respects, the petition for allowance of appeal is denied.
Jurisdiction relinquished.